UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 0-10786 Aegion Corporation (Exact name of registrant as specified in its charter) Delaware 45-3117900 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17988 Edison Avenue, Chesterfield, Missouri 63005-1195 (Address of principal executive offices) (Zip Code) (636) 530-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þAccelerated filer ¨ Non-accelerated filer ¨Smaller reporting company ¨ Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ There were 39,259,210 shares of common stock, $.01 par value per share, outstanding at April 23, 2012. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Statements of Operations for the Quarters Ended March 31, 2012 and 2011 3 Consolidated Statements of Comprehensive Income for the Quarters Ended March 31, 2012 and 2011 4 Consolidated Balance Sheets as of March 31, 2012 and December 31, 2011 5 Consolidated Statements of Equity for the Quarters Ended March 31, 2012 and 2011 6 Consolidated Statements of Cash Flows for the Quarters Ended March 31, 2012 and 2011 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II—OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 6. Exhibits 38 SIGNATURE 39 INDEX TO EXHIBITS 40 2 PART I—FINANCIAL INFORMATION Item 1. Financial Statements AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Quarters Ended March 31, Revenues $ $ Cost of revenues Gross profit Operating expenses Acquisition-related expenses — Operating income Other income (expense): Interest expense ) ) Interest income 68 85 Other ) Total other expense ) ) Income before taxes on income Taxes on income Income before equity in earnings of affiliated companies Equity in earnings of affiliated companies Net income Non-controlling interests ) ) Net income attributable to Aegion Corporation $ $ Earnings per share attributable to Aegion Corporation: Basic: $ $ Diluted: $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Quarters Ended March 31, Net income $ $ Other Comprehensive Income: Foreign currency translation adjustments, net of tax Total comprehensive income Less: comprehensive income attributable to noncontrolling interests ) ) Comprehensive income attributable to Aegion Corporation $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) March 31, December 31, Assets Current assets Cash and cash equivalents $ $ Restricted cash 82 Receivables, net Retainage Costs and estimated earnings in excess of billings Inventories Prepaid expenses and other current assets Total current assets Property, plant & equipment, less accumulated depreciation Other assets Goodwill Identified intangible assets, less accumulated amortization Investments Deferred income tax assets Other assets Total other assets Total Assets $ $ Liabilities and Equity Current liabilities Accounts payable Accrued expenses Billings in excess of costs and estimated earnings Current maturities of long-term debt and line of credit Total current liabilities Long-term debt, less current maturities Deferred income tax liabilities Other non-current liabilities Total liabilities Equity Common stock, $.01 par – shares authorized 125,000,000; shares issued and outstanding 39,261,072 and 39,352,375, respectively Additional paid‑in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Non-controlling interests Total equity Total Liabilities and Equity $ $ (See Commitments and Contingencies: Note 7) The accompanying notes are an integral part of the consolidated financial statements. 5 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EQUITY (Unaudited) (In thousands, except number of shares) Common Stock Additional Paid-In Retained Accumulated Other Comprehensive Non- Controlling Total Shares Amount Capital Earnings Income Interests Equity BALANCE, December 31, 2010 $ Net income – Issuance of common stock including tax benefit 1 – – – Restricted shares issued 2 – 2 Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted stock ) – Equity based compensation expense – Investment by non-controlling interests – Distribution to non-controlling interests – ) ) Currency translation adjustment and derivative transactions – 74 BALANCE, March 31, 2011 $ BALANCE, December 31, 2011 $ Net income – Issuance of common stock including tax benefit 1 – – – Restricted shares issued 2 – 2 Issuance of shares pursuant to restricted stock unit awards – Issuance of shares pursuant to deferred stock unit awards – Forfeitures of restricted stock ) – Repurchase of common stock ) (4 ) ) – – – ) Equity based compensation expense – Investment by non-controlling interests – Currency translation adjustment and derivative transactions – BALANCE, March 31, 2012 $ The accompanying notes are an integral part of the consolidated financial statements. 6 AEGION CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Quarters Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile to net cash provided by (used in) operating activities: Depreciation and amortization (Gain) loss on sale of fixed assets 13 ) Equity-based compensation expense Deferred income taxes ) Equity in earnings of affiliated companies ) ) (Gain) loss on foreign currency transactions ) 13 Other ) Changes in operating assets and liabilities: Restricted cash ) Return on equity method investments – Receivables net, retainage and costs and estimated earnings in excess of billings Inventories ) Prepaid expenses and other assets Accounts payable and accrued expenses ) ) Other operating ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Proceeds from sale of fixed assets Patent expenditures ) ) Receipt of cash from Hockway sellers due to final net working capital adjustments – Purchase of Fyfe Latin America, net of cash acquired ) – Purchase of Fyfe North America ) – Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of common stock, including tax effects Investments from noncontrolling interests Distributions/dividends to noncontrolling interests – ) Repurchase of common stock ) – Principal payments on notes payable ) – Proceeds from line of credit – Proceeds from long-term debt – Principal payments on long-term debt ) ) Other financing activities – ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents for the period ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of the consolidated financial statements. 7 AEGION CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL The accompanying unaudited consolidated financial statements of Aegion Corporation and its subsidiaries (collectively, “Aegion” or the “Company”) reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair statement of the Company’s financial position as of March 31, 2012 and the results of operations, comprehensive income, statements of equity and cash flows for the three months ended March 31, 2012 and 2011. The unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), the requirements of Form 10-Q and Article 10 of Regulation S-X and, consequently, do not include all information or footnotes required by GAAP for complete financial statements or all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2011 Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 28, 2012. Additionally, certain prior year amounts have been reclassified to conform to the current year presentation. The results of operations for the quarter ended March 31, 2012 are not necessarily indicative of the results to be expected for the full year. Acquisitions/Strategic Initiatives Energy and Mining Segment Expansion In April 2011, the Company organized a joint venture, Bayou Wasco Insulation, LLC (“Bayou Wasco”), to provide insulation services primarily for projects located in the United States, Central America, the Gulf of Mexico and the Caribbean. The Company holds a fifty-one percent (51%) majority interest in Bayou Wasco, while Wasco Energy Ltd., a subsidiary of Wah Seong Corporation Berhad (“Wasco Energy”), owns the remaining interest. Bayou Wasco is expected to commence providing insulation services by late 2012. In April 2011, the Company also expanded its Corrpro Companies (“Corrpro”) and United Pipeline Systems (“UPS”) operations in Asia and Australia through its joint venture, WCU Corrosion Technologies Pte. Ltd., located in Singapore (“WCU”). WCU offers the Company’s Tite Liner® process in the oil and gas sector and onshore corrosion services, in each of Asia and Australia. The Company holds a forty-nine percent (49%) ownership interest in WCU, while Wasco Energy owns the remaining interest. WCU immediately began marketing its products and services. In June 2011, the Company created a joint venture in Saudi Arabia between Corrpro and Saudi Trading & Research Co., Ltd. (“STARC”). Based in Al-Khobar, Saudi Arabia since 1992, STARC delivers a wide range of products and services for its clients in the oil, gas, power and desalination industries. The joint venture, Corrpower International Limited (“Corrpower”), which is seventy percent (70%) owned by Corrpro and thirty percent (30%) owned by STARC, will provide a fully integrated corrosion protection product and service offering to government and private sector clients throughout the Kingdom of Saudi Arabia, including engineering, product and material sales, construction, installation, inspection, monitoring and maintenance. The joint venture will serve as a platform for the continued expansion of the Company’s Energy and Mining group in the Middle East. Corrpower commenced providing corrosion protections services in early 2012. In June 2011, the Company acquired all of the outstanding stock of CRTS, Inc., an Oklahoma company (“CRTS”). CRTS delivers patented and proprietary internal and external coating services and equipment for new pipeline construction projects from offices in North America, the Middle East and South America. The purchase price was $24.0 million in cash at closing with CRTS shareholders able to earn up to an additional $15.0 million upon the achievement of certain performance targets over the three-year period ending December 31, 2013 (the “CRTS earnout”). The purchase price paid at closing was funded by borrowings against the Company’s prior line of credit. In August 2011, the Company purchased the assets of Hockway Limited and the capital stock of Hockway Middle East FZE, based in the United Kingdom and United Arab Emirates, respectively (collectively, “Hockway”). Hockway was established in the United Kingdom in 1975 to service the cathodic protection requirements of British engineers working in the Middle East. In 2009, Hockway established operations in Dubai, United Arab Emirates. Hockway provides both onshore and offshore cathodic protection services in addition to manufacturing a wide array of cathodic protection products. The purchase price was $4.6 million in cash at closing with Hockway shareholders able to earn up to an additional $1.5 million upon the achievement of certain performance targets over the three-year period ending December 31, 2013 (the “Hockway earnout”). The purchase price was funded out of the Company’s cash balances. 8 In October 2011, the Company organized UPS-Aptec Limited, a joint venture in the United Kingdom between United Pipeline Systems International, Inc., a subsidiary of the Company (“UPS-International”), and Allied Pipeline Technologies, SA (“APTec”). UPS-International owns fifty-one percent (51%) of the joint venture and APTec owns the remaining forty-nine percent (49%). On October 21, 2011, the joint venture was awarded a $67.3 million contract for the installation of high-density polyethylene (HDPE) liners in approximately 135 miles of slurry pipelines located in Morocco. The project began in the fourth quarter of 2011 and is expected to be completed by early 2013. In March 2012, the Company organized United Special Technical Services LLC (“USTS”), a joint venture located in the Sultanate of Oman between United Pipeline Systems and Special Technical Services LLC (“STS”) for the purpose of executing pipeline, piping and flowline high-density polyethylene lining services throughout the Middle East and Northern Africa. Pursuant to the agreement, the Company will hold a fifty-one percent (51%) equity interest in USTS and STS will hold the other forty-nine percent (49%) equity interest. USTS initiated operations in the second quarter of 2012. The Company believes its recent acquisitions of CRTS and Hockway and the Bayou Wasco, WCU, Corrpower, UPS-APTec Limited and USTS joint ventures will accelerate the Company’s Energy and Mining group’s growth throughout the Middle East and Northern Africa and strengthen the technical resources of the Energy and Mining platform. New Commercial and Structural Reportable Segment On August 31, 2011, the Company purchased the North American business of Fyfe Group, LLC (“Fyfe NA”) for a purchase price at closing of $115.8 million (subject to working capital adjustments calculated from an agreed upon target), which was funded by borrowings under the Company’s new credit facility as discussed in Note 5. The Company also was granted a one-year exclusive negotiating right to acquire Fyfe Group’s Asian, European and Latin American operations at a purchase price to be agreed upon by the parties at the time of exercise of the right. Fyfe NA, based in San Diego, California, is a pioneer and industry leader in the development, manufacture and installation of fiber reinforced polymer (FRP) systems for the structural repair, strengthening and restoration of pipelines (water, wastewater, oil and gas), buildings (commercial, federal, municipal, residential and parking structures), bridges and tunnels, and waterfront structures. Fyfe NA has a comprehensive portfolio of patented and other proprietary technologies and products, including its Tyfo® Fibrwrap® System, the first and most comprehensive carbon fiber solution on the market that complies with 2009 International Building Code requirements. Fyfe NA’s product and service offering also includes pipeline rehabilitation, concrete repair, epoxy injection, corrosion mitigation and specialty coatings services. This purchase resulted in a new reportable segment for the Company, the Commercial and Structural segment. On January 4, 2012, the Company purchased Fyfe Group’s Latin American operations (“Fyfe LA”), which included all of the equity interests of Fyfe Latin America S.A., a Panamanian entity (and its interest in various joint ventures located in Peru, Costa Rica, Chile and Colombia), Fyfe – Latin America S.A. de C.V., an El Salvador entity, and Fibrwrap Construction Latin America S.A., a Panamanian entity. The cash purchase price at closing was $2.3 million. During the first quarter of 2012, we paid the sellers an additional $1.1 million based on the preliminary working capital adjustment. The sellers have the ability to earn up to an additional $0.8 million of proceeds based on reaching certain performance targets in the year ending December 31, 2012 and upon completion of 2011 and 2012 audited financials based upon a multiple of earnings before interest, taxes, depreciation and amortization (“EBITDA”) calculation. The Company recorded $0.1 million as its fair value estimate of this liability. Additionally, an annual payout can be earned based on the achievement of certain performance targets over the three-year period ending December 31, 2014 (the “Fyfe LA earnout”). The Company recorded $0.7 million as its fair value estimate of the Fyfe LA earnout liability. Fyfe LA provides Fibrwrap installation services throughout Latin America, as well as provides product and engineering support to installers and applicators of the FRP systems in Latin America. The purchase price was funded out of the Company’s cash balances. Fyfe LA is included in the Company’s Commercial and Structural reportable segment. On April 5, 2012, the Company purchased Fyfe Group’s Asian operations (“Fyfe Asia”), which is based in Singapore, including its operations in Singapore, Hong Kong, Malaysia, Japan, Indonesia and Brunei. Customers in India and China will be served through an exclusive product supply and license agreement. The purchase price was $40.7 million. The acquisition also includes the patent portfolio of Fyfe Asia. Fyfe Asia will continue to actively research and develop improved products and processes for the structural repair, strengthening and restoration of buildings, bridges and other infrastructure using advanced composites. The purchase price was funded out of the Company’s cash balances and by borrowing $18.0 million against the Company’s line of credit. The Company has not completed its initial assessment of purchase price accounting for this entity due to the timing of the acquisition. The Company is in negotiations to acquire Fyfe Group’s European operations (“Fyfe Europe”) pursuant to the one-year exclusive negotiating right provided as part of the Fyfe NA transaction. The Company currently expects this transaction to close by September 30, 2012. 9 Purchase Price Accounting The Company has substantially completed its accounting for the CRTS, Hockway and Fyfe NA acquisitions and completed its initial accounting for Fyfe LA in accordance with the guidance included in FASB ASC 805, Business Combinations (“FASB ASC 805”). The Company has recorded finite-lived intangible assets at their preliminarily determined fair value related to non-compete agreements, customer relationships, backlog, trade names and trademarks and patents and other acquired technologies. The acquisitions resulted in goodwill related to, among other things, growth opportunities. The goodwill associated with the CRTS, Hockway Limited and Fyfe LA acquisitions are not deductible for tax purposes. The goodwill associated with the Fyfe NA acquisition is deductible for tax purposes. Additionally, the Company recorded expenses of $0.6 million for costs incurred related to the acquisitions of Fyfe LA and Fyfe Asia in the quarter ended March 31, 2012. The contingent consideration arrangements previously discussed require the Company to pay the former shareholders of CRTS, Hockway and Fyfe LA, respectively, additional payouts based on the achievement of certain performance targets over their respective three-year periods. The potential undiscounted amount of all future payments that the Company could be required to make under the contingent consideration arrangements is between $0 and $17.3 million. As of March 31, 2012, the Company calculated the fair value of the contingent consideration arrangement to be $14.8 million for CRTS, $1.5 million for Hockway and $0.8 million in total for Fyfe LA. In accordance with FASB ASC 820, Fair Value Measurements (“FASB ASC 820”), the Company determined that the CRTS earnout, Hockway earnout and Fyfe LA earnout are derived from significant unobservable inputs (“Level 3 inputs”). Key assumptions include the use of a discount rate and a probability-adjusted level of profit derived from each entity. CRTS contributed $6.7 million and $1.2 million, respectively, of revenue and profits during for the quarter ended March 31, 2012. Hockway contributed $0.7 million and $0.1 million, respectively, of revenue and losses for the quarter ended March 31, 2012. Fyfe NA contributed $14.3 million and $1.0 million, respectively, of revenue and profits for the quarter ended March 31, 2012. Fyfe LA contributed $0.3 million and less than $0.1 million, respectively, of revenue and losses for the 87-day period ended March 31, 2012 (from date of acquisition). The following unaudited pro forma summary presents combined information of the Company as if these acquisitions had occurred on January 1, of the year preceding its acquisition (in thousands): Three Months Ended March 31, Revenues $ $ Net income(1) Includes pro-forma adjustments for purchase price depreciation and amortization as if those intangibles were recorded as of January 1, of the year preceding its acquisition. The following table summarizes the consideration recorded to acquire each business at its respective acquisition date (in thousands): CRTS Hockway(1) Fyfe NA(2) Fyfe LA(3) Total Cash $ Estimated fair value of earnout payments and final payments owed to shareholders – Total consideration recorded $ Includes the cash purchase price at closing of $4.6 million plus a final working capital adjustment of $1.0 million, which was returned to the Company in the first quarter of 2012. Includes the cash purchase price at closing of $115.8 million plus a preliminary working capital adjustment to the sellers of $2.3 million, of which $1.8 million was paid in 2011 and $0.5 million was paid in 2012. Includes the cash purchase price at closing of $2.3 million and an additional $1.1 million payment during the first quarter of 2012 based on a preliminary working capital adjustment to the sellers. 10 The Company has completed an initial purchase price accounting of the CRTS, Hockway, Fyfe NA and Fyfe LA acquisitions. As the Company completes its final accounting for these acquisitions, there may be changes, some of which may be material, to this initial accounting. The following table summarizes the preliminary fair value of identified assets and liabilities of the acquisitions at their respective acquisition dates, based on the initial analyses (in thousands): CRTS Hockway Fyfe NA Fyfe LA Cash $ Receivables and cost and estimated earnings in excess of billings Inventories 21 Prepaid expenses and other current assets 75 Property, plant and equipment 90 Identified intangible assets Accounts payable, accrued expenses and billings in excess of cost and estimated earnings ) Deferred tax liabilities ) – – – Total identifiable net assets $ Total consideration recorded $ Less: total identifiable net assets Goodwill at March 31, 2012 $ The following adjustments were made during the quarter ended March 31, 2012, after the transactions’ respective acquisition dates as the Company continued its purchase price accounting: Hockway Fyfe NA Total identifiable net assets at December 31, 2011 $ $ Receivables and cost and estimated earnings in excess of billings – Accounts payable, accrued expenses and billings in excess of cost and estimated earnings 59 – Total identifiable net assets at March 31, 2012 Goodwill at December 31, 2011 $ $ Decrease in goodwill related to acquisitions ) ) Goodwill at March 31, 2012 $ $ 2.ACCOUNTING POLICIES Revenues Revenues include construction, engineering and installation revenues that are recognized using the percentage-of-completion method of accounting in the ratio of costs incurred to estimated final costs. Contract costs include all direct material and labor costs and those indirect costs related to contract performance, such as indirect labor, supplies, tools and equipment costs. Since the financial reporting of these contracts depends on estimates, which are assessed continually during the term of these contracts, recognized revenues and profit are subject to revisions as the contract progresses to completion. Revisions in profit estimates are reflected in the period in which the facts that give rise to the revision become known. When estimates indicate that a loss will be incurred on a contract, a provision for the expected loss is recorded in the period in which the loss becomes evident. Revenues from change orders, extra work and variations in the scope of work are recognized when it is probable that they will result in additional contract revenue and when the amount can be reliably estimated. Bayou is party to certain contracts that provide for multiple value-added coating and welding services to customer pipe for use in pipelines in the energy and mining industries, which the Company considers to be multiple deliverables. The Company recognizes revenue for each deliverable as a separate unit of accounting under the accounting guidance of FASB ASC 605, Revenue Recognition (“FASB ASC 605”). Each service, or deliverable, the Company provides under these contracts could be performed without the other services. Additionally, each service has a readily determined selling price and qualifies as a separate unit of accounting. Performance of each of the deliverables is observable due to the nature of the services. Customer inspection typically occurs at the completion of each service before another service is performed. 11 Foreign Currency Translation For the Company’s international subsidiaries, the local currency is generally the functional currency. Assets and liabilities of these subsidiaries are translated into U.S. dollars using rates in effect at the balance sheet date while revenues and expenses are translated into U.S. dollars using average exchange rates. The cumulative translation adjustment resulting from changes in exchange rates are included in the consolidated balance sheets as a component of accumulated other comprehensive income (loss) in total stockholders’ equity. Net foreign exchange transaction gains (losses) are included in other income (expense) in the consolidated statements of operations. The Company’s accumulated other comprehensive income is comprised of three main components: (i) currency translation; (ii) derivatives; and (iii) gains and losses associated with the Company’s defined benefit plan in the United Kingdom. The significant majority of the activity during any given period is related to the currency translation adjustment. Investments in Affiliated Companies The Company holds one-half of the equity interests in Insituform Rohrsanierungstechniken GmbH (“Insituform-Germany”), through our indirect subsidiary, Insituform Technologies Limited (UK). The Company, through its subsidiary,The Bayou Companies, LLC, owns a forty-nine percent (49%) equity interest in Bayou Coating, L.L.C. (“Bayou Coating”). Investments in entities in which the Company does not have control or is not the primary beneficiary of a variable interest entity, and for which the Company has 20% to 50% ownership and has the ability to exert significant influence are accounted for by the equity method. At March 31, 2012 and December 31, 2011, the investments in affiliated companies on the Company’s consolidated balance sheet were $27.5 million and $26.7 million, respectively. Net income presented below for the quarter ended March 31 2012 and 2011 includes Bayou Coating’s forty-one percent (41%) interest in Delta Double Jointing LLC (“Bayou Delta”), which is eliminated for purposes of determining the Company’s equity in earnings of affiliated companies because Bayou Delta is consolidated in the Company’s financial statements as a result of its additional ownership through another subsidiary. The Company’s equity in earnings of affiliated companies for all periods presented below includes acquisition-related depreciation and amortization expense and is net of income taxes associated with these earnings. Financial data for these investments in affiliated companies for the quarters ended March 31, 2012 and 2011 are summarized in the following table (in thousands): Income statement data Revenue $ $ Gross profit Net income Equity in earnings of affiliated companies Investments in Variable Interest Entities The Company evaluates all transactions and relationships with variable interest entities (“VIE”) to determine whether the Company is the primary beneficiary of the entities in accordance with FASB ASC 810, Consolidation (“FASB ASC 810”). The Company’s overall methodology for evaluating transactions and relationships under the VIE requirements includes the following two steps: • determine whether the entity meets the criteria to qualify as a VIE; and • determine whether the Company is the primary beneficiary of the VIE. In performing the first step, the significant factors and judgments that the Company considers in making the determination as to whether an entity is a VIE include: • the design of the entity, including the nature of its risks and the purpose for which the entity was created, to determine the variability that the entity was designed to create and distribute to its interest holders; • the nature of the Company’s involvement with the entity; • whether control of the entity may be achieved through arrangements that do not involve voting equity; • whether there is sufficient equity investment at risk to finance the activities of the entity; and • whether parties other than the equity holders have the obligation to absorb expected losses or the right to receive residual returns. 12 If the Company identifies a VIE based on the above considerations, it then performs the second step and evaluates whether it is the primary beneficiary of the VIE by considering the following significant factors and judgments: • whether the entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance; and • whether the entity has the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Based on its evaluation of the above factors and judgments, as of March 31, 2012, the Company consolidated any VIEs in which it was the primary beneficiary. Also, as of March 31, 2012, the Company had significant interests in certain VIEs primarily through its joint venture arrangements for which the Company was not the primary beneficiary. There have been no changes in the status of the Company’s VIE or primary beneficiary designations that occurred during 2012. Financial data for consolidated variable interest entities for the quarters ended March 31, 2012 and 2011 are summarized in the following table (in thousands): Income statement data Revenue $ $ Gross profit Net income 29 The Company’s non-consolidated variable interest entities are accounted for under the equity method of accounting and discussed further in the “Investments in Affiliated Companies” section of Note 2 of this report. Newly Adopted Accounting Pronouncements ASU No.2011-04 generally provides a uniform framework for fair value measurements and related disclosures between GAAP and International Financial Reporting Standards (“IFRS”). Additional disclosure requirements in the update include: (1)for Level 3 fair value measurements, quantitative information about unobservable inputs used, a description of the valuation processes used by the entity, and a qualitative discussion about the sensitivity of the measurements to changes in the unobservable inputs; (2)for an entity’s use of a nonfinancial asset that is different from the asset’s highest and best use, the reason for the difference; (3)for financial instruments not measured at fair value but for which disclosure of fair value is required, the fair value hierarchy level in which the fair value measurements were determined; and (4)the disclosure of all transfers between Level 1 and Level 2 of the fair value hierarchy. ASU 2011-04 became effective for interim and annual periods beginning on or after December15, 2011. The adoption of this update did not have a material impact on the Company in the quarter ended March 31, 2012. ASU No.2011-05 amends existing guidance by allowing only two options for presenting the components of net income and other comprehensive income: (1)in a single continuous financial statement (statement of comprehensive income), or (2)in two separate but consecutive financial statements (consisting of an income statement followed by a separate statement of other comprehensive income). Also, items that are reclassified from other comprehensive income to net income must be presented on the face of the financial statements; however, this portion of the guidance has been deferred. ASU No.2011-05 requires retrospective application, and is effective for fiscal years, and interim periods within those years, beginning after December15, 2011, with early adoption permitted. The Company adopted this update in the quarter ended March 31, 2012 and added a separatestatement of comprehensive income, but the adoption did not have an impact on the Company’s results of operations. ASU No. 2011-08, which updates the guidance in ASC Topic 350, Intangibles – Goodwill & Other, affects all entities that have goodwill reported in their financial statements. The amendments in ASU 2011-08 permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than the carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in ASC Topic 350. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. If, after assessing the totality of events or circumstances, an entity determines that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, then performing the two-step impairment test is unnecessary. Under the amendments in this update, an entity is no longer permitted to carry forward its detailed calculation of a reporting unit’s fair value from a prior year as previously permitted under ASC Topic 350. This guidance became effective for interim and annual goodwill impairment tests performed for fiscal year 2012 with early adoption permitted. The Company adopted this update in the quarter ended March 31, 2012 and the adoption of this update did not have a material impact on the Company. 13 3. SHARE INFORMATION Earnings per share have been calculated using the following share information: Three Months Ended March 31, Weighted average number of common shares used for basic EPS Effect of dilutive stock options and restricted shares subject to performance restrictions Weighted average number of common shares and dilutive potential common stock used in dilutive EPS The Company excluded 291,356 and 4,000 stock options for the quarters ended March 31, 2012 and 2011, respectively, from the diluted earnings per share calculations for the Company’s common stock because they were anti-dilutive as their exercise prices were greater than the average market price of common shares for the period. 4. GOODWILL AND INTANGIBLE ASSETS Goodwill Our recorded goodwill by reporting segment was as follows at March 31, 2012 and December 31, 2011 (in millions): Energy and Mining $ $ North American Water and Wastewater European Water and Wastewater Asia-Pacific Water and Wastewater Commercial and Structural Total goodwill $ $ The following table presents a reconciliation of the beginning and ending balances of the Company’s goodwill at March 31, 2012 and December 31, 2011 (in millions): Beginning balance (January 1, 2012 and 2011, respectively) $ $ Additions to goodwill through acquisitions(1)(2) Foreign currency translation ) Goodwill at end of period(3) $ $ During the first quarter of 2012, the Company recorded goodwill of $1.7 million related to the acquisition of Fyfe LA and decreases of $1.5 million and $0.2 million in goodwill related to the 2011 acquisitions of Hockway and Fyfe NA. During the year ended December 31, 2011, the Company recorded goodwill of $18.5 million related to the acquisition of CRTS, $2.0 million related to the acquisition of Hockway and $43.2 million related to the acquisition of Fyfe NA as discussed in Note 1. The Company does not have any accumulated impairment charges. 14 Intangible Assets Intangible assets at March 31, 2012 and December 31, 2011 were as follows (in thousands): As of March 31, 2012 (1) As of December 31, 2011 Weighted Average Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount License agreements 8 $ $ ) $ $ $ ) $ Backlog 0 ) ) Leases 16 ) ) Trademarks 13 ) ) Non-competes 0 ) — ) 11 Customer relationships 16 ) ) Patents and acquired technology 18 ) ) $ $ ) $ $ $ ) $ During the quarter ended March 31, 2012, the Company recorded $1.4 million in customer relationships to be amortized over a weighted average life of twenty years related to the acquisitions discussed in Note 1. Amortization expense was $2.7 million and $1.2 million for the quarters ended March 31, 2012 and 2011, respectively. Estimated amortization expense by year is as follows (in thousands): $ 5.LONG-TERM DEBT AND CREDIT FACILITY Financing Arrangements On August 31, 2011, the Company entered into a new $500.0 million credit facility (the “New Credit Facility”) with a syndicate of banks, with Bank of America, N.A. serving as the administrative agent and JPMorgan Chase Bank, N.A. serving as the syndication agent. The New Credit Facility consists of a $250.0 million five-year revolving credit line and a $250.0 million five-year term loan facility. The entire amount of the term loan was drawn by the Company on August 31, 2011 for the following purposes: (1) to pay the $115.8 million cash closing purchase price of the Company’s acquisition of Fyfe NA, which closed on August 31, 2011 (see Note 1 for additional detail regarding this acquisition); (2) to retire $52.5 million in indebtedness outstanding under the Company’s prior credit facility; (3) to redeem the Company’s $65.0 million, 6.54% Senior Notes, due April 2013, and to pay the associated $5.7 million make-whole payment due in connection with the redemption of the Senior Notes; and (4) to fund expenses associated with the New Credit Facility and the Fyfe NA transaction. In connection with the New Credit Facility, the Company paid $4.1 million in arrangement and up-front commitment fees that will be amortized over the life of the New Credit Facility. Generally, interest will be charged on the principal amounts outstanding under the New Credit Facility at the British Bankers Association LIBOR rate plus an applicable rate ranging from 1.50% to 2.50% depending on the Company’s consolidated leverage ratio. The Company also can opt for an interest rate equal to a base rate (as defined in the credit documents) plus an applicable rate, which also is based on the Company’s consolidated leverage ratio. The applicable LIBOR borrowing rate (LIBOR plus Company’s applicable rate) as of March 31, 2012 was approximately 2.72%. 15 In November 2011, the Company entered into an interest rate swap agreement, for a notional amount of $83.0 million, which is set to expire in November 2014. The swap notional amount mirrors the amortization of $83.0 million of the Company’s original $250.0 million term loan from the New Credit Facility. The swap requires the Company to make a monthly fixed rate payment of 0.89% calculated on the amortizing $83.0 million notional amount, and provides for the Company to receive a payment based upon a variable monthly LIBOR interest rate calculated on the amortizing $83.0 million notional amount. The annualized borrowing rate of the swap at March 31, 2012 was approximately 2.49%. The receipt of the monthly LIBOR-based payment offsets a variable monthly LIBOR-based interest cost on a corresponding $83.0 million portion of the Company’s term loan from the New Credit Facility. This interest rate swap is used to hedge the interest rate risk associated with the volatility of monthly LIBOR rate movement, and is accounted for as a cash flow hedge. During the first quarter of 2012, the Company borrowed $26.0 million on the line of credit under the New Credit Facility in order to fund the purchase of Fyfe Asia on April 5, 2012 and for working capital and joint venture investments. See Note 1 for additional detail regarding this acquisition. The Company’s total indebtedness at March 31, 2012 consisted of $237.5 million outstanding from the original $250.0 million term loan under the New Credit Facility, $26.0 million on the line of credit under the New Credit Facility and $1.0 million of third party notes and bank debt in connection with the working capital requirements of Insituform Pipeline Rehabilitation Private Limited, the Company’s Indian joint venture (“Insituform-India”). In connection with the formation of Bayou Perma-Pipe Canada, Ltd. (“BPPC”), the Company and Perma-Pipe Canada, Inc. loaned the joint venture an aggregate of $8.0 million for the purchase of capital assets and for operating purposes. Additionally, during the quarter ended March 31, 2012, both entities agreed to loan the joint venture an aggregate of $2.0 million for the purchase of capital assets increasing the total to $10.0 million. As of March 31, 2012, $5.2 million of such amount was designated in the consolidated financial statements as third-party debt. As of March 31, 2012, the Company had $20.9 million in letters of credit issued and outstanding under the New Credit Facility. Of such amount, $11.1 million was collateral for the benefit of certain of our insurance carriers and $9.8 million was for letters of credit or bank guarantees of performance or payment obligations of foreign subsidiaries. At March 31, 2012 and December 31, 2011, the estimated fair value of the Company’s long-term debt was approximately $265.2 million and $245.1 million, respectively. Fair value was estimated using market rates for debt of similar risk and maturity and a discounted cash flow model,which are based on Level 3 inputs as defined in Note 8. The Company’s total indebtedness at December 31, 2011 consisted of $243.8 million outstanding from the original $250.0 million term loan under the New Credit Facility and $1.5 million of third party notes and bank debt in connection with the working capital requirements of Insituform-India. In connection with the formation of BPPC, the Company and Perma-Pipe Canada, Inc. loaned the joint venture an aggregate of $8.0 million for the purchase of capital assets and for operating purposes. As of December 31, 2011, $4.1 million of such amount was designated in the consolidated financial statements as third-party debt. Debt Covenants The New Credit Facility is subject to certain financial covenants, including a consolidated financial leverage ratio, consolidated fixed charge coverage ratio and consolidated net worth threshold. Subject to the specifically defined terms and methods of calculation as set forth in the New Credit Facility’s credit agreement, the financial covenant requirements, as of each quarterly reporting period end, are defined as follows: Consolidated financial leverage ratio compares consolidated funded indebtedness to New Credit Facility defined income. The initial maximum amount was not to exceed 3.00 to 1.00 and will decrease periodically at scheduled reporting periods to not more that 2.25 to 1.00 beginning with the quarter ending period June 30, 2014. At March 31, 2012, the Company’s consolidated financial leverage ratio was 2.43 to 1.00 and, using the current New Credit Facility defined income, the Company had the capacity to borrow up to approximately $64.0 million of additional debt. Consolidated fixed charge coverage ratio compares New Credit Facility defined income to New Credit Facility defined fixed charges with a minimum permitted ratio of not less than 1.25 to 1.00. At March 31, 2012, the Company’s fixed charge coverage ratio was 2.05 to 1.00. New Credit Facility defined consolidated net worth of the Company shall not at any time be less than the sum of 80% of the New Credit Facility defined consolidated net worth as of December 31, 2010, increased cumulatively on a quarterly basis by 50% of consolidated net income, plus 100% of any equity issuances. The current minimum consolidated net worth is $505.2 million. At March 31, 2012, the Company’s consolidated net worth was $646.6 million. 16 At March 31, 2012, the Company was in compliance with all of its debt and financial covenants as required under the New Credit Facility. 6.STOCKHOLDERS EQUITY AND EQUITY COMPENSATION Share Repurchase Plan During 2011, the Company’s Board of Directors authorized the repurchase of up to $10.0 million of the Company’s common stock. The authorization allowed the Company to purchase up to $5.0 million during 2011 and an additional $5.0 million during 2012. These amounts constitute the maximum open market repurchases currently authorized in any calendar year under the terms of the New Credit Facility. In addition to the open market repurchases, the Company also is authorized to purchase up to $5.0 million of the Company’s common stock in each calendar year in connection with the Company’s equity compensation programs for employees and directors. The participants in the Company’s equity plans may surrender shares of previously issued common stock, in satisfaction of tax obligations arising from the vesting of restricted stock awards under such plans and in connection with the exercise of stock option awards. The deemed price paid is the closing price of the Company’s common stock on the Nasdaq Global Select Market on the date that the restricted stock vests or the shares of the Company's common stock are surrendered in exchange for stock option exercises. During the first quarter of 2012, we acquired 310,035 shares of the Company’s common stock for $5.0 million ($16.13 average price per share) through the open market repurchase program and 56,991 shares of the Company’s common stock for $1.0 million ($18.12 average price per share) in connection with the Company’s equity compensation programs. Once repurchased, the Company immediately retired the shares. Equity-Based Compensation Plans At March 31, 2012, the Company had two active equity-based compensation plans under which equity-based awards may be granted, including stock appreciation rights, restricted shares of common stock, performance awards, stock options and stock units. The Company's 2009 Employee Equity Incentive Plan (the “2009 Employee Plan”) has 2.5 million shares of the Company’s common stock registered for issuance, and at March 31, 2012, 0.8 million shares of common stock were available for issuance. In order to determine shares available for issuance, the Company assumed the issuance of shares pursuant to restricted stock unit awards were issued at the target level. The Company’s 2011 Non-Employee Director Equity Incentive Plan (“2011 Director Plan”) has 0.2 million shares of the Company’s common stock registered for issuance, and at March 31, 2012, 0.2 million shares of common stock were available for issuance. Stock Awards Stock awards, which include shares of restricted stock and restricted stock units, are awarded from time to time to executive officers and certain key employees of the Company. Stock award compensation is recorded based on the award date fair value and charged to expense ratably through the restriction period. The forfeiture of unvested restricted stock awards and units cause the reversal of all previous expense recorded as a reduction of current period expense. During 2012, the Company’s Board of Directors approved certain changes to the Company’s equity program to more closely align compensation to long-term performance in furtherance of driving the Company’s long-term financial success. This change was implemented to incentivize superior performance over an extended period for certain key employees. For 2012, the vesting of these restricted stock units awardedto the Company’s senior management team members will depend upon achievement of annual and cumulative three-year returns on invested capital and earnings per share. 17 A summary of stock award activity during the quarter ended March 31, 2012 follows: Stock Awards Weighted Average Award Date Fair Value Outstanding at January 1, 2012 $ Restricted shares awarded Restricted stock units awarded (1) Restricted shares distributed ) Restricted stock units distributed ) Restricted shares forfeited ) Restricted stock units forfeited – – Outstanding at March 31, 2012 $ The Company assumed the issuance of shares pursuant to restricted stock unit awards were issued at the target level. Expense associated with stock awards was $1.0 million and $1.1 million in the quarters ended March 31, 2012 and 2011, respectively. Unrecognized pre-tax expense of $10.5 million related to stock awards is expected to be recognized over the weighted average remaining service period of 2.5 years for awards outstanding at March 31, 2012. Deferred Stock Unit Awards Deferred stock units generally are awarded to directors of the Company and represent the Company’s obligation to transfer one share of the Company’s common stock to the grantee at a future date and generally are fully vested on the date of grant. The expense related to the issuance of deferred stock units is recorded according to this vesting schedule. A summary of deferred stock unit activity during the quarter ended March 31, 2012 follows: Deferred Stock Units Weighted Average Award Date Fair Value Outstanding at January 1, 2012 $ Awarded – – Shares distributed ) Forfeited – – Outstanding at March 31, 2012 $ There was no expense associated with deferred stock unit awards during the quarters ended March 31, 2012 or 2011. Stock Options Stock options on the Company’s common stock are awarded from time to time to executive officers and certain key employees of the Company. Stock options granted generally have a term of seven to ten years and an exercise price equal to the market value of the underlying common stock on the date of grant. A summary of stock option activity during the quarter ended March 31, 2012 follows: Shares Weighted Average Exercise Price Outstanding at January 1, 2012 $ Granted Exercised ) Canceled/Expired ) Outstanding at March 31, 2012 $ Exercisable at March 31, 2012 $ 18 In the quarters ended March 31, 2012 and 2011, the Company recorded expense of $0.6 million and $0.7 million, respectively, related to stock option grants. Unrecognized pre-tax expense of $3.7 million related to stock options is expected to be recognized over the weighted average remaining service period of 2.3 years for awards outstanding at March 31, 2012. Financial data for stock option exercises for the quarters ended March 31, 2012 and 2011 are summarized in the following table (in millions): (in millions) Amount collected from stock option exercises $ $ Total intrinsic value of stock option exercises Tax benefit of stock option exercises recorded in additional paid-in-capital < < Aggregate intrinsic value of outstanding stock options at March 31, 2012 Aggregate intrinsic value of exercisable stock options at March 31, 2012 The intrinsic value calculations are based on the Company’s closing stock price of $17.83 and $26.75 on March 31, 2012 and 2011, respectively. The Company uses a binomial option-pricing model for valuation purposes to reflect the features of stock options granted. The fair value of stock options awarded during the first quarters of 2012 and 2011 were estimated at the date of grant based on the assumptions presented in the table below. Volatility, expected term and dividend yield assumptions were based on the Company’s historical experience. The risk-free rate was based on a U.S. treasury note with a maturity similar to the option grant’s expected term. For the Quarter Ended March 31, Range Weighted Average Range Weighted Average Weighted average grant-date fair value n/a $ n/a $ Volatility 45.2 % % 49.6 % - % % Expected term (years) 7.0 Dividend yield 0.0 % Risk-free rate 1.5 % % % - % % 7.COMMITMENTS AND CONTINGENCIES Litigation The Company is involved in certain litigation incidental to the conduct of its business and affairs. Management, after consultation with legal counsel, does not believe that the outcome of any such litigation, individually and in the aggregate, will have a material adverse effect on the Company’s consolidated financial condition, results of operations or cash flows. Purchase Commitments The Company had no material purchase commitments at March 31, 2012. Guarantees The Company has entered into several contractual joint ventures in order to develop joint bids on contracts for its installation business. The Company could be required to complete the joint venture partner’s portion of the contract if the partner were unable to complete its portion. The Company would be liable for any amounts for which the Company itself could not complete the work and for which a third-party contractor could not be located to complete the work for the amount awarded in the contract. While the Company would be liable for additional costs, these costs would be offset by any related revenues due under that portion of the contract. The Company has not previously experienced material adverse results from such arrangements. At March 31, 2012, the Company’s maximum exposure to its joint venture partner’s proportionate share of performance guarantees was $0.7 million. Based on these facts, while there can be no assurances, the Company currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. 19 The Company also has many contracts that require the Company to indemnify the other party against loss from claims, including claims of patent or trademark infringement or other third party claims for injuries, damages or losses. The Company has agreed to indemnify its surety against losses from third-party claims of subcontractors. The Company has not previously experienced material losses under these provisions and, while there can be no assurances, currently does not anticipate any future material adverse impact on its consolidated financial position, results of operations or cash flows. The Company regularly reviews its exposure under all its engagements, including performance guarantees by contractual joint ventures and indemnification of its surety. As a result of the most recent review, the Company has determined that the risk of material loss is remote under these arrangements and has not recorded a liability for these risks at March 31, 2012 on its consolidated balance sheet. 8.DERIVATIVE FINANCIAL INSTRUMENTS As a matter of policy, the Company uses derivatives for risk management purposes, and does not use derivatives for speculative purposes. From time to time, the Company may enter into foreign currency forward contracts to fix exchange rates for net investments in foreign operations or to hedge foreign currency cash flow transactions. For cash flow hedges, gain or loss is recorded in the consolidated statements of operations upon settlement of the hedge. All of the Company’s hedges that are designated as hedges for accounting purposes were effective; therefore, no gain or loss was recorded in the Company’s consolidated statements of operations for the outstanding hedged balance. During the quarters ended March 31, 2012 and 2011, the Company recorded less than $0.1 million as a gain for each period on the consolidated statements of operations upon settlement of the cash flow hedges. At March 31, 2012, the Company recorded a net deferred loss of $0.7 million in other current liabilities and other comprehensive income. The Company engages in regular inter-company trade activities with, and receives royalty payments from, its wholly-owned Canadian entities, paid in Canadian Dollars, rather than the Company’s functional currency, U.S. Dollars. In order to reduce the uncertainty of the U.S. Dollar settlement amount of that anticipated future payment from the Canadian entities, the Company uses forward contracts to sell a portion of the anticipated Canadian Dollars to be received at the future date and buys U.S. Dollars. In some instances, certain of the Company’s United Kingdom operations enter into contracts for service activities with third party customers that will pay in a currency other than the entity’s functional currency, British Pound Sterling. In order to reduce the uncertainty of that future conversion of the customer’s foreign currency payment to British Pound Sterling, the Company uses forward contracts to sell, at the time the contract is entered into, a portion of the applicable currency to be received at the future date and buys British Pound Sterling. These contracts are not accounted for using hedge accounting. In November 2011, the Company entered into an interest rate swap agreement, for a notional amount of $83.0 million, which swap is set to expire in November 2014. See Note 5 to the financial statements contained in this report for additional detail regarding the interest rate swap. 20 The following table provides a summary of the fair value amounts of our derivative instruments, all of which are Level 2 inputs (in thousands): Designation of Derivatives Balance Sheet Location March 31, 2012 December 31, 2011 Derivatives Designated as Hedging Instruments Forward Currency Contracts Other current assets $
